NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NOS. A-1116-16T3
                                                                  A-3902-16T3

PIO, a/k/a PETER TARQUINIO,

                 Plaintiff-Respondent/
                 Cross-Appellant,
v.

CLAUDIO TARQUINIO; TAMMY TARQUINIO;
EVEX, INC.; EVEX ANALYTICAL
INSTRUMENTS, INC.; 2486 ROUTE 206,
LLC; CTTK, LLC; and EVEXGLOBAL, LLC,

          Defendants-Appellants/
          Cross-Respondents.
_________________________________________

PETER TARQUINIO,

                 Plaintiff-Respondent,

v.

CLAUDIO TARQUINIO; EVEX, INC.;
EVEX ANALYTICAL INSTRUMENTS, INC.;
and 2486 ROUTE 206, LLC;

                 Defendants,
and
TAMMY TARQUINIO; CTTK, LLC;
and EVEXGLOBAL, LLC,

          Defendants-Appellants.
______________________________________

           Argued September 12, 2018 – Decided September 19, 2018

           Before Judges Sabatino, Haas and Sumners.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Somerset County, Docket No. C-
           012069-11.

           Daniel L. Grossman argued the cause                for
           appellants/cross-respondents (in A-1116-16).

           Douglas A. Stevinson argued the cause for
           respondent/cross-appellant (in A-1116-16) and
           respondent (in A-3902-16) (Windels Marx Lane &
           Mittendorf, LLP, attorneys; Douglas A. Stevinson, on
           the brief).

           Russell M. Woods argued the cause for appellants (in
           A-3902-16)(Bramnick Rodriguez Grabas Arnold &
           Mangan, LLC, attorneys; Russell M. Woods, on the
           brief).

PER CURIAM

     In these appeals, calendared back to back and consolidated for purposes

of this opinion, defendants Claudio Tarquinio (Claudio); 1 Tammy Tarquinio


1
  Several of the parties share the same surname. To avoid confusion, we refer
to defendants Claudio and Tammy Tarquinio by their first names. In doing so,
we intend no disrespect.
                                                                      A-1116-16T3
                                      2
(Tammy); Evex, Inc.; Evex Analytical Instruments, Inc.; 2486 Route 206, LLC;

CTTK, LLC; and EvexGlobal, LLC, appeal from the March 10, 2017 Chancery

Division judgment entered in favor of plaintiff Pio a/k/a Peter Tarquinio

(plaintiff) in this long-running litigation involving businesses owned and

operated by plaintiff, Claudio, and Tammy. Plaintiff has filed a cross-appeal

from a portion of that same judgment. In her separate appeal, Tammy challenges

an April 10, 2017 order directing her to pay plaintiff counsel fees an d other

costs, after she failed to appear at a post-judgment deposition scheduled in

connection with plaintiff's efforts to enforce the judgment. We affirm.

                                        I.

      The history of this litigation and the facts relevant to this appeal are set

forth at length in the comprehensive and detailed seventy-five-page written

opinion rendered by Judge Margaret Goodzeit on September 27, 2016, and need

not be repeated at length here. Plaintiff and Claudio are brothers, who went into

business together in 1994 by incorporating a company known as Evex Analytical

Instruments, Inc. (EAI). Plaintiff and Claudio's wife Tammy were named as

directors of the corporation and both brothers served as the company's officers.

In 2000, the brothers formed a second company called Evex, Inc. (Evex, known

collectively with EAI as the Evex Companies).            While operating these


                                                                          A-1116-16T3
                                        3
businesses, the brothers invented, developed, and sold various types of

microscopes and related devices and equipment to the government, educational

institutions, scientific entities, and manufacturers. The companies were very

successful.2

      In 2011, plaintiff became engaged to his future wife. Claudio and other

members of the Tarquinio family did not approve of this relationship.

Thereafter, Claudio and Tammy took a series of steps against plaintiff to freeze

him out of the business. Among other things, Claudio directed the banks used

by the Evex Companies to remove plaintiff from all of the business accounts;

changed online banking passwords; removed plaintiff from the company's

business line of credit, even though plaintiff had personally guaranteed the loan;

and created new accounts in which he deposited the Evex Companies' profits.

Claudio also removed $95,000 from a bank account held by 2486 Route 206,




2
  The brothers also formed an entity named 2486 Route 206, LLC, which owned
property at that location. The parties' operating agreement stated that plaintiff
and Claudio were 50% owners of this entity and were to share all profits and
losses as they did with the Evex Companies.



                                                                          A-1116-16T3
                                        4
LLC;3 told customers that plaintiff had left the businesses; fired plaintiff's sales

staff; and directed all remaining employees not to communicate with plaintiff.

      In May 2011, plaintiff filed a complaint against Claudio, seeking to

restrain him from continuing to operate the businesses without his input, and to

account for all of the brothers' assets. 4     Despite the court's issuance of a

temporary restraining order against him, and the parties' agreement to a consent

order specifying how the businesses should be conducted during the pendency

of the lawsuit, Claudio continued to interfere with plaintiff's rights. He removed

additional funds from the companies, and prevented plaintiff from accessing

business records.

      In May 2012, the court appointed a Special Fiscal Agent (SFA) to take

control of the businesses. Claudio refused to comply with any of the SFA's

directives, including orders to provide business records for revie w. The court

issued several orders imposing sanctions upon Claudio for his recalcitrance. In

2013, plaintiff learned that Claudio and Tammy had created a similarly-named



3
   After litigation commenced between the brothers, plaintiff alleged that
Claudio created CTTK, LLC and improperly transferred the title to the property
owned by 2486 Route 206, LLC to that company.
4
  As the litigation progressed, plaintiff amended the complaint to add Tammy
and the brothers' businesses as defendants, and he made additional claims and
requests for relief.
                                                                            A-1116-16T3
                                         5
company, EvexGlobal, LLC, which began to sell the Evex Companies' products

through that entity to the brothers' former customers.

      Claudio next filed a motion for summary judgment in which he alleged

that Tammy was the sole owner of the Evex Companies, and that plaintiff had

no ownership interest at all.     Plaintiff filed a cross-motion for summary

judgment, and asserted that he and his brother each owned 50% of the business.

On September 27, 2013, Judge Edward M. Coleman granted plaintiff's motion

and concluded, in a thorough written opinion, "that there are no genuine issues

of material fact to refute that Claudio Tarquinio and Peter Tarquinio are each

50% owners of both EAI and Evex, Inc."

      Thereafter, Claudio, Tammy, and the other defendants failed to provide

discovery to plaintiff despite the court's repeated orders requiring them to do so.

On May 8, 2015, the court suppressed defendants' pleadings and counterclaims

without prejudice pursuant to Rule 4:23-5(a)(1).

      Over the next six months, defendants failed to move to reinstate their

pleadings and did not provide the outstanding discovery to plaintiff.

Accordingly, plaintiff filed a motion for summary judgment, and included a

request that defendants' pleadings now be suppressed with prejudice as

permitted by Rule 4:23-5(a)(2). On January 25, 2016, Judge Thomas C. Miller


                                                                           A-1116-16T3
                                        6
granted plaintiff's motion to suppress defendants' responsive pleadings for

failure to provide discovery, and delivered an extensive written opinion fully

explaining his reasons for directing this relief.

      With defendants' answer and counterclaims suppressed, the matter moved

to the proof hearing. On April 21, 2016, Judge Goodzeit issued an order and

accompanying seventeen-page written decision setting forth the procedures to

be followed at the hearing. After conducting a five-day hearing, the judge

rendered her comprehensive written decision on September 27, 2016, and set

forth detailed findings of fact and conclusions of law on all of the matters at

issue between the parties.

      Judge Goodzeit granted plaintiff $1,605,258.68 in compensatory

damages, and an additional $1.6 million in punitive damages. In awarding these

damages to plaintiff, the judge considered, but rejected, his request for certain

"alternative remedies, such as provision of a constructive trust, equitable

subrogation and/or the imposition of an equitable lien in connection" with

certain properties owned by defendants. As was the case with all of the judges

involved in shepherding this matter to its conclusion, Judge Goodzeit fully

explained her rationale for rejecting plaintiff's claim in her written decision.




                                                                           A-1116-16T3
                                         7
      Judge Goodzeit further restrained defendants "from transferring,

dissipating, and/or encumbering Claudio and Tammy Tarquinio's interests in,

and the assets owned by," the business entities involved in this case, and made

provision for the dissolution of the brothers' companies. The judge also granted

plaintiff's request for counsel fees and costs. However, she issued the September

27, 2016 order without first determining the amount of those fees in order to

ensure that Claudio, Tammy, and the other defendants did not continue to hide

and deplete their assets before plaintiff's attorney could submit an affidavit of

services.

      Tammy was mistakenly not included in the paragraph of the September

27, 2016 order directing the payment of compensatory and punitive damages to

plaintiff. On October 14, 2016, Judge Goodzeit entered an amended judgment

that stated that Tammy was jointly and severally liable with Claudio and the

other defendants for the judgment.

      On November 15, 2016, Judge Goodzeit entered a judgment ordering

defendants to pay plaintiff $356,063.17 in counsel fees and costs. Unbeknownst

to the court or plaintiff, however, Claudio had filed for bankruptcy after the

entry of the September 27, 2016 judgment. Therefore, the judge entered an

amended order on December 5, 2016 to remove Claudio from the November 15


                                                                         A-1116-16T3
                                        8
order. After the bankruptcy court lifted the automatic stay engendered by

Claudio's bankruptcy filing, the judge entered the March 10, 2017 order that

again made Claudio jointly and severally liable for the fees.

      One other procedural matter must be addressed at this juncture. On

November 17, 2016, defendants filed a notice of appeal from the court's October

14, 2016 judgment. As discussed above, the issue of counsel fees had not been

finalized at that time and, accordingly, our clerk's office asked the parties to

address whether the October 14 order was final or interlocutory for purposes of

appeal. While the parties were responding to this inquiry, plaintiff proceeded in

the Chancery Division as permitted by Rule 2:9-1(a) to enforce the October 14,

2016 judgment, and obtained a discovery order on December 15, 2016 against

all defendants other than Claudio, requiring them to produce documents and

appear for a deposition on January 4, 2017.

      On that date, Tammy failed to appear for her scheduled deposition, and

plaintiff had to pay $159.60 to the court reporter. Tammy then filed a motion

to stay discovery until the appellate clerk's office determined whether

defendants' appeal could proceed as a direct appeal or whether they were

required to file a motion for leave to appeal. Plaintiff responded to the stay

motion by providing notice to Tammy that her motion was frivolous under Rule


                                                                         A-1116-16T3
                                        9
1:4-8 because regardless of how the appeal from the November 14, 2016 order

thereafter proceeded, he was permitted to enforce that order and take discovery

to assist him in doing so. When Tammy refused to withdraw her pleading,

plaintiff filed a motion to enforce the December 15, 2016 discovery order.

      Defendants thereafter filed an amended notice of appeal from the March

10, 2017 judgment. 5 Tammy then withdrew her motion for a stay of discovery.

On March 24, 2017, Judge Goodzeit granted plaintiff's motion to enforce the

discovery order and required Tammy to appear for a deposition on April 27,

2017. The judge also ordered Tammy to pay plaintiff's counsel fees and costs

in connection with the motion. After reviewing the attorney's certification of

services, Judge Goodzeit entered an order on April 10, 2017, granting plaintiff

$1836 in counsel fees and costs, and directing defendants to also reimburse

plaintiff $159.60 for the court reporter. Tammy then filed a notice of appeal

from this order.

                                      II.

      Defendants raise three issues in their appeal from the March 10, 2017

judgment. They assert that: (1) Judge Miller erred in dismissing their pleadings



5
  On March 23, 2017, plaintiff filed his cross-appeal from the March 10, 2017
judgment.
                                                                        A-1116-16T3
                                      10
with prejudice; (2) Judge Coleman incorrectly granted plaintiff summary

judgment on the issue of whether he and Claudio each owned 50% of the Evex

Companies; and (3) Judge Goodzeit did not properly conduct the proof hearing

and should not have included punitive damages in her award of damages to

plaintiff.

       Having considered defendants' contentions in light of the record and

applicable law, we conclude they are without sufficient merit to warrant

extensive discussion in a written opinion. R. 2:11-3(e)(1)(E). We therefore

affirm substantially for the reasons stated by the three judges in their respective

written opinions addressing defendants' arguments.        We add the following

comments.

                                        A.

       In Point I, defendants argue that Judge Miller erred in suppressing their

responsive pleadings with prejudice in his January 25, 2016 order and decision.

In making this argument, defendants do not seriously dispute that they failed to

respond to plaintiff's discovery requests, were sanctioned for this failure, and,

on May 8, 2015, had their pleadings suppressed without prejudice under Rule

4:23-5(a)(1). Instead, they assert that the judge should not have considered

plaintiff's request to suppress their pleadings with prejudice pursuant to Rule


                                                                           A-1116-16T3
                                       11
4:23-5(a)(2) after they failed to correct their discovery deficiencies because

plaintiff allegedly did not provide them with notice of his dismissal request.

      Defendants made this identical argument to Judge Miller, who found their

"claim of ignorance to be disingenuous." We agree.

      "A trial court has inherent discretionary power to impose sanctions for

failure to make discovery, subject only to the requirement that they be just and

reasonable in the circumstances." Abtrax Pharms., Inc. v. Elkins-Sinn, Inc., 139

N.J. 499, 513 (1995). A decision to impose discovery sanctions is reviewed

under the abuse of discretion standard. Id. at 517. Applying this standard, we

discern no basis for disturbing Judge Miller's decision, and we adopt the

reasoning he set forth in his comprehensive decision of January 25, 2016.

      Defendants correctly point out that plaintiff filed a motion for summary

judgment and this was the only relief specifically requested on the face of the

motion. However, plaintiff's motion was inextricably tied into their request that

the court suppress defendants' pleadings because they failed to provide

discovery. That request, as Judge Miller found, was plainly stated in plainti ff's

motion brief. Indeed, plaintiff argued in a separate point heading in that brief

that defendants' "responsive pleading should be dismissed with prejudice under

[Rule] 4:23-5(b) due to their failure to provide outstanding discovery."


                                                                          A-1116-16T3
                                       12
Plaintiff's brief concluded by asking "that the [c]ourt grant his motion for

summary judgment in full by dismissing with prejudice all remaining

counterclaims asserted by Claudio and Tammy Tarquinio both due to their

failure to provide the outstanding discovery and on the merits."

      In addition, plaintiff included this requested relief in the draft order

accompanying his motion, and Judge Miller addressed this request in a written

"tentative decision" he provided to the parties in advance of oral argument on

the motion. Even though defendants' attorney argued that he did not notice any

of these references to plaintiff's request prior to the oral argument, he never

asked for an adjournment to give him time to address the matter. And, as stated

above, defendants have never provided the full discovery plaintiff sought for

months during the pendency of this litigation, and never made a motion to

reinstate their pleadings.

      Under these circumstances, we conclude that defendants had ample notice

of plaintiff's request to dismiss their responsive pleadings with prejudice, and in

light of defendants' continued non-compliance, Judge Miller did not abuse his

discretion by granting this motion.

                                        B.




                                                                           A-1116-16T3
                                       13
      In Point II, defendants argue that Judge Coleman erred by granting

plaintiff partial summary judgment in his September 27, 2013 written decision

and order, and determining that plaintiff and Claudio were "each 50% owners of

both EAI and Evex, Inc.[,]" the Evex Companies. Again, we disagree.

      Our review of a ruling on summary judgment is de novo, applying the

same legal standard as the trial court, namely, the standard set forth in Rule 4:46-

2(c). Conley v. Guerrero, 228 N.J. 339, 346 (2017). Thus, we consider, as Judge

Coleman did, whether "the competent evidential materials presented, when

viewed in the light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue in favor of the

non-moving party." Town of Kearny v. Brandt, 214 N.J. 76, 91 (2013) (quoting

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995)). If there is no

genuine issue of material fact, we must then "decide whether the trial court

correctly interpreted the law." Massachi v. AHL Servs., Inc., 396 N.J. Super.

486, 494 (App. Div. 2007) (citing Prudential Prop. & Cas. Ins. Co. v. Boylan,

307 N.J. Super. 162, 167 (App. Div. 1998)). We accord no deference to the trial

judge's conclusions on issues of law and review issues of law de novo. Nicholas

v. Mynster, 213 N.J. 463, 478 (2013).




                                                                            A-1116-16T3
                                        14
      Having considered plaintiff's contentions in light of the record and

applicable legal principles, we are satisfied that Judge Coleman properly granted

partial summary judgment to plaintiff on the question of whether he and Claudio

each owned 50% of the Evex Companies. Defendants raise the same arguments

in Point II that they unsuccessfully raised before Judge Coleman, and we affirm

substantially for the reasons expressed in the judge's detailed September 27,

2013 written opinion.

      All of the competent documentary evidence submitted by the parties

supports the judge's conclusion that the brothers were joint owners of their

companies. Plaintiff and Claudio filed tax returns listing themselves as each

owning 50% of the businesses, and they obtained insurance indicating they were

equal partners in these entities. Claudio even submitted a certification earlier in

the litigation admitting that he and his brother shared the profits of the

businesses.   The SFA reviewed the available books and records and also

"concluded that the businesses are properly characterized as belonging 50% to

[plaintiff] and 50% to Claudio, and as such, [the SFA] directed that amended tax

returns for 2007 to 2012 be prepared to reflect such."

      In response, defendants assert that plaintiff had no ownership interest in

the companies because Tammy issued herself all of the shares of stock in the


                                                                           A-1116-16T3
                                       15
businesses after an alleged director's meeting attended only by herself and

Claudio. They also claim that Tammy sent a memo to plaintiff terminating him

from the companies.

      However, Judge Coleman properly rejected both arguments. As stated

earlier, plaintiff and Tammy were the two directors for the companies. Under

N.J.S.A. 14A:6-7.1(3), corporations like the Evex Companies can only act on a

matter if a quorum is present.   Thus, the unilateral actions allegedly taken by

Tammy were of no legal force or effect because plaintiff's presence was required

to establish a quorum. Thus, defendants' claims fail as a matter of law.

      Defendants also allege there was a dispute of facts preventing summary

judgment because plaintiff once sent a letter to his attorney disavowing a stake

in the Evex Companies as a means of avoiding personal liability in a dispute

between Citicorp and the companies over a domain name. However, plaintiff

never resigned from the companies and, as stated above, could not take unilateral

action to do so.

      Claudio and Tammy each filed certifications, claiming that plaintiff was

not a 50% owner, and obtained certifications from the brothers' mother, and their

sister's boyfriend stating that they heard Peter say that Tammy was the sole

owner of the companies. Judge Coleman properly rejected these certifications,


                                                                           A-1116-16T3
                                      16
not because he found them to lack credibility, but because the documentary

evidence was "so one-sided" that it left no room for doubt as to the fact the

brothers each owned 50% of the companies they started together. Brill, 142 N.J.

at 523. Therefore, we affirm Judge Coleman's reasoned determination on the

issue of plaintiff's and Claudio's ownership of the Evex Companies.

                                       C.

      Defendants argue in Point III that "the result of the proof hearing was

unjust" because Judge Goodzeit did not give them a sufficient opportunity to

participate at that proceeding. This argument also fails.

      Judge Goodzeit provided a full description of the governing law in her

April 21, 2016 written decision establishing the parameters for the proof

hearing, and there is no need to repeat that detailed discussion here. As the

judge noted, while defaulted defendants may engage in cross-examination, they

"may not admit independent evidence, offer [their] own liability witnesses, or

admit independent documents at the proof hearing, unless the [c]ourt, in its

discretion, deems otherwise."

      Judge Goodzeit followed this principle by permitting defendants to cross -

examine witnesses at the proof hearing, while barring them from presenting

evidence of their own, including evidence which they failed to produce in


                                                                        A-1116-16T3
                                      17
response to plaintiff's repeated discovery requests. The judge explained the

basis for her decision as follows:

            In light of the dismissal of defendant[s'] pleadings, with
            prejudice, for their continued failure to provide
            discovery, the [c]ourt finds that there is no reason to
            depart from the sanctions imposed upon similarly
            situated defendants. Defendants by their actions, have
            forfeited their rights to present any direct evidence in
            support of their case and are not permitted to make
            opening or closing statements.

Judge Goodzeit did not abuse her discretion in establishing the procedures to be

followed at the proof hearing and, therefore, we affirm her determination.

      Defendants argue that Judge Goodzeit should not have considered the

imposition of punitive damages in this case. We disagree.

      In her September 27, 2016 written decision, Judge Goodzeit made detailed

findings of fact and conclusions of law on the question of punitive damages. As

the judge noted, in order to receive punitive damages, a plaintiff must show

through "clear and convincing evidence" that any "harm suffered was the result

of the defendant's acts or omissions, and such acts or omissions were actuated

by actual malice or accompanied by a wanton and willful disregard of persons

who foreseeably might be harmed by those acts or omissions." N.J.S.A. 2A:15-

5.12(a).



                                                                         A-1116-16T3
                                       18
      After applying this test, Judge Goodzeit properly found that "it could not

be more clear that Claudio was well aware that serious harm would arise from

his conduct inasmuch as he removed, entirely, [plaintiff's] value in the Evex

Companies by virtue of all of the conduct which" the judge summarized in her

seventy-five-page decision. The judge also correctly found that there was "clear

and convincing evidence that Claudio was aware that serious harm would be

caused" to plaintiff. "Indeed, Claudio's and Tammy's conduct wantonly and

recklessly harmed" plaintiff because Claudio and Tammy "violated their

fiduciary duties to" plaintiff, "defrauded him, converted assets and oppressed"

him. In addition, the judge found that Claudio "went to great lengths to hide

this conduct" from plaintiff and the SFA, and "then failed to comply with

discovery demands and [o]rders[.]"     Therefore, the judge properly granted

punitive damages to plaintiff.

      In sum, Judge Goodzeit's findings and conclusions are fully supported by

the record developed at the proof hearing. Because we discern no basis for

disturbing them, we affirm the March 10, 2017 order that resulted from the

judge's September 27, 2016 order and decision.

                                      III.




                                                                        A-1116-16T3
                                      19
      In his cross-appeal, plaintiff argues that Judge Goodzeit erred in her

September 27, 2016 decision by declining to impose a constructive trust on

certain property in Surf City, and an equitable lien or "equitable subordination"

over another parcel of property known as the "857 State Road property." Judge

Goodzeit denied plaintiff's request and fully explained her reasons for doing so

in her exhaustive opinion. We affirm her determination substantially for the

reasons set forth in that opinion and provide the following brief comments.

      As to the 857 State Road property, Claudio took money from the Evex

Companies and used it to pay off the only mortgage on this property, which he

owned. As the judge explained, a court may apply the doctrine of equitable

subordination to "re-order lien priority by inserting a third-party lender into the

shoes of the lien holder whose debts its loan was to pay off." Because Claudio

paid off the bank debt, there was "no other debt which need[ed] to be subrogated,

and no priority issue." We agree with the judge that, under these circumstances,

equitable subordination was not appropriate.

      Judge Goodzeit also declined to impose a constructive trust or equitable

lien over either property because plaintiff had "other remedies to [recover] the

inappropriately acquired funds" that Claudio put into the two properties. Those

remedies were fully detailed in her written decision. We discern no basis for


                                                                           A-1116-16T3
                                       20
questioning the exercise of the judge's discretion on this issue and, therefore, we

reject plaintiff's contentions on this point.

                                         IV.

      We now turn to Tammy's appeal from Judge Goodzeit's April 10, 2017

order, imposing frivolous litigation sanctions against her under N.J.S.A. 2A:15-

59.1 for her motion for a stay of discovery because of a question our clerk's

office raised about whether the October 14, 2016 was a final determination

appealable as of right, or an interlocutory order requiring the filing of a motion

for leave to appeal. We reject Tammy's contentions on this point and affirm

substantially for the reasons set forth in Judge Goodzeit's March 24, 2017

written decision. We add the following comments.

      A trial judge's decision whether to award sanctions under Rule 1:4-8 for

frivolous litigation is reviewed for abuse of discretion. McDaniel v. Man Wai

Lee, 419 N.J. Super. 482, 497 (App. Div. 2011). Reversal is warranted "only if

[the trial judge's decision] 'was not premised upon consideration of all relevant

factors, was based upon consideration of irrelevant or inappropriate factors, or

amounts to a clear error in judgment.'" Id. at 498 (quoting Mason v. Levine, 382

N.J. Super. 181, 193 (App. Div. 2005)).




                                                                           A-1116-16T3
                                         21
      Here, there was simply no basis for Tammy's motion on the only grounds

she asserted in support of it. Tammy did not file a motion for a stay of the

October 14, 2016 judgment itself with the Chancery Division or this court.

Instead, she failed to appear at a required post-judgment discovery deposition,

and then asserted that the discovery should be stayed because of the question

raised about the finality of the October 14 judgment. However, the resolution

of that question had no impact whatsoever on the trial court's ongoing

jurisdiction under Rule 2:9-1(a) to enforce that judgment by ordering Tammy to

participate in post-judgment discovery.

      Plaintiff's attorney sent a letter to Tammy's counsel pointing this out and

demanding that the motion be withdrawn. However, Tammy refused to do so,

continued to avoid her discovery responsibilities, and forced plaintiff to expend

further counsel fees to enforce the court's December 15, 2016 discovery order.

Under these circumstances, Judge Goodzeit properly exercised her discretion to

impose reasonable sanctions upon Tammy by ordering her to pay plaintiff $1836

in counsel fees and costs, together with $159.60 for the court reporter for the

deposition Tammy did not attend.

      As was the case with all of her prior orders in this case, Judge Goodzeit

fully explained the reasons for her decision. The judge stated:


                                                                         A-1116-16T3
                                      22
       The [c]ourt finds that defendants' motion was
frivolously pursued as to cause delay and to thwart
[plaintiff's] post-judgment rights. While the defendants
were served with the Order of Discovery on December
[15,] 2016, they nevertheless waited until January 4,
2016 –- the day the deposition was to be held –- to file
their motion with the [c]ourt seeking to stay all
enforcement proceedings as to all defendants. Because
of the extremely late notice, plaintiff incurred fees in
the amount of $159.60 for the court reporter's
attendance. Even after receiving plaintiff's frivolous
litigation letter, defendants continued to pursue their
position that the entirety of the enforcement
proceedings as to all defendants were to be stayed
because the Appellate Division questioned the finality
of certain judgments entered by this [c]ourt.

       Above all, the [c]ourt rejects defendants'
contention that their motion was filed for any other
purpose than to delay enforcement proceedings;
particularly their assertion that such motion was
necessary to resolve the "sea of confusion" as to the
finality of the [c]ourt's underlying judgments against
the defendants. This [c]ourt's inherent jurisdiction to
permit discovery related to enforcement of its [o]rder
would not have been stayed in any way by the filing of
a motion for leave to appeal or a notice of appeal, unless
this [c]ourt or the appellate court grants such a stay.
See R. 2:9-5(a).

      ....

       More importantly, however, defendants' alleged
confusion with respect to the [c]ourt's underlying
judgments' finality in no way impaired [plaintiff's]
ability to pursue the remaining defendants through
enforcement proceedings. See R. 2:9-1. As a result,
the [c]ourt finds that defendants' motion lacked any

                                                             A-1116-16T3
                           23
            basis whether in law or in fact, and was frivolously
            pursued on the eve of their [c]ourt-ordered] deposition
            to cause delay and frustrate [plaintiff's] enforcement
            rights.

      We agree with the judge's cogent analysis of this issue. Therefore, we

affirm the April 10, 2017 order in all respects.

      Affirmed.




                                                                      A-1116-16T3
                                       24